Citation Nr: 1028634	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from April to September 1993, and 
from July to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO), 
which denied the benefits sought on appeal.  The RO in Waco, 
Texas, has since assumed jurisdiction.

In support of her claims, the Veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge (AVLJ) in April 2007.

In July 2007, the Board issued a decision denying the Veteran's 
claims for service connection for a right ankle disorder and a 
right knee disorder.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC). 

In a July 2009 memorandum decision, the Court vacated the July 
2007 Board decision and remanded the case to the Board for 
further readjudication.

Following the RO certification of this appeal to the Board, the 
Veteran submitted additional evidence in May 2010.  But she 
waived her right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

The Board also notes that the Veteran's appeal originally 
included the claim for service connection for paranoid 
schizophrenia.  However, that claim has since been granted in a 
January 2010 rating decision of the Department of Veterans 
Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  
In February 2010, the Veteran submitted a Notice of Disagreement 
(NOD) with the initial disability rating assigned.  The RO has 
not, however, provided the Veteran with a statement of the 
case (SOC) concerning this initial rating assigned.  
Therefore, since this issue is not currently under the 
Board's jurisdiction, the Board is referring this issue 
back to the RO for the Veteran to be provided with a SOC. 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there is 
a complete record upon which to decide this appeal so the Veteran 
is afforded every possible consideration.

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of her current 
right ankle disorder and right knee disorder.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence that 
the claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Initially, the Board notes that the record shows that the Veteran 
has current diagnoses of a right ankle disorder and a right knee 
disorder.  

In regards to an in-service incurrence, a May 1993 service 
treatment record (STR) reports the Veteran's complaint of back, 
neck, right foot, and ankle pain for one week.  There was no 
swelling or redness in the right ankle or foot.  The Veteran was 
assessed with overuse/fatigue and right upper back, shoulder, and 
foot pain, and prescribed ice, stretching, Motrin, and rest for 3 
days.  In June 1993, the Veteran was treated for complaints of 
right knee and ankle pain for the previous 5 days after "twisting 
the ankle/knee in the field" a week earlier.  The Veteran also 
reported that she previously injured the same ankle a month 
earlier.  The joints were not red or swollen, and there was no 
laxity.  The Veteran was assessed with right ankle/knee sprain.  
A prescription record from the same day reports diagnoses of 
right patella tendonitis and residuals of right ankle sprain.  A 
subsequent June 1993 follow-up record indicates that there was no 
edema and full range of motion in the right ankle. The examiner 
opined that the Veteran had an aggravation of pes planus, and the 
examiner "doubt[ed] right [ankle] sprain."  STRs report physical 
therapy in July 1993, but the notations indicate that treatment 
was mainly for pain in the upper trapezius muscle.  One July 1993 
physical therapy record reports that the Veteran was instructed 
and initiated on bilateral lower extremity and ankle exercises 
and that the Veteran would progress as tolerated on a home 
program.  During the second period of active service, the records 
indicate complaints of knee and right ankle pain in September 
1999.  

Post-service, an October 2003 VA treatment record reports that 
the Veteran had chondromalacia patellae of the right knee, 
clinically and by magnetic resonance imaging (MRI).  The examiner 
stated that the chondromalacia patellae was "as likely as not 
caused by [a] fall with [a] rucksack in 1993."  However, the 
basis of this opinion is unclear.  The mere recitation of the 
Veteran's self-reported lay history does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
examiner did not report that the claims file was examined, there 
was no discussion of why the examiner believed the Veteran had a 
chronic right knee disability in service, and the examiner did 
not address the length of time between service and the initial 
post-service complaint of a knee problem (almost 2 years), the 
intervening factors described in the 1995 treatment records, or 
the Veteran's history of long-distance running.  See March 2002 
VA mental health record.  The lack of a rationale results in an 
opinion that is not highly probative.

The Board also notes that a private medical opinion dated in 
January 2010 indicates that the "injuries this veteran suffered 
in the service, and continues to suffer with, would clearly be 
sufficient to produce the knee and joints injuries and 
disabilities which are now present..."  However, this private 
health care professional did not actually examine or interview 
the Veteran.  The Board is of the belief that an opinion based on 
an actual examination would be desirable.  

The Board also notes that a May 2008 VA opinion submitted by the 
Veteran indicates that current right knee chondromalacia is 
related to an in-service knee injury.  However, that record does 
not contain any discussion of evidence of post service injuries 
such as record dated in April 1995 in which it was noted that she 
had knee pain after suffering an injury on a rug, and a December 
1995 private medical record showing treatment for right knee 
edema due to pressure on her knees from lifting heavy packages at 
work.  

The Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disorder or symptoms of 
disorder subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disorder even where not 
corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, the resolution of issues 
that involve medical knowledge, such as the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, an examination is needed to determine whether the 
Veteran's current right ankle disorder and right knee disorder 
are related to her military service.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of her 
current right ankle disorder and right knee 
disorder.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly the STRs, and offer comments and 
opinions addressing whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed right ankle disorder and right knee 
disorder had their onset during service or 
are in any other way causally related to her 
active service.  

All opinions should be supported by a clear 
rationale.  A discussion of all pertinent 
medical principles, as well as the facts 
(Veteran's contentions, medical history, 
etc.), should be included in the written 
report.  Copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file itself, must be 
made available to the examiner.

The Veteran is hereby notified that it is her 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of her case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of her claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's claims in 
light of the additional evidence.  If the 
claims are not granted to her satisfaction, 
send the Veteran and her representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


